DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 have been canceled. Claims 21-40 newly presented for examination and remain pending in the application. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/01/2021 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Double Patenting
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
          The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 33 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,088,986 B2, hereinafter Patent ‘986 in view of Carrico et al. (US. Pub. No. 2009/0164464 A1, hereinafter Carrico). 
         Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘986 claims limitation recite all the limitations of instant application except for the method implemented by an online dating service, the method comprising: “based on the result generating a prompt for the first user to initiate the at least one communication, the prompt including at least one of a message or text output”.

            For example, patent ‘986 claim 1 recites “a method comprising: “generating a time-dependent goal including a target number of interactions initiated from the user profile toward the other user profiles on the dating website within a period of time” and “comparing the log of the online interactions from the user profile with the target number of the interactions in the time-dependent goal to produce a result, the result including a deficit in the interactions, the deficit measured within a sliding time window corresponding to the period of time specified in the time-dependent goal” these limitation are equivalent to the instant application limitation of claim 1 (“a method implemented by an online dating service, the method comprising: determining a goal for a first user of the online dating service, the goal including initiating at least one communication on the online dating service”); and 
         “attempting to reduce the deficit in the interactions by the user profile by transmitting information regarding the deficit for the user”. This limitation is equivalent to the instant application limitation (“accessing user profile data of the first user; comparing the user profile data of the first user with the goal to determine a result”).
         But, Patent ‘986 fails to teach the method implemented by an online dating service, the method comprising: “based on the result generating a prompt for the first user to initiate the at least one communication, the prompt including at least one of a message or text output”
         However, Carrico teaches the method “based on the result generating a prompt for the first user to initiate the at least one communication, the prompt including at least one of a message or text output” (Carrico teaches in Para. [0065] matching server 20 configured to prompt the messages which can be "yes," "maybe," "no," "remove," and "remove other." The presented entities may be chosen using a variety of methods that may include possible interaction with these entities may include viewing more information regarding the entity, expressing a positive or negative preference for the entity, and choosing to contact the entity and the matching server 20 also used to transmit the messages above as one or more portions of the text of an entity's profile and generate a readability score that may be used in various ways as narrated in Para. [0041].
       It would have been obvious to one of ordinary skill in the art to combine the method of prompting the message in a text about the user profile data in an online dating process into the method of Patent ‘986. One of ordinary skill in the art motivated to do since this method helps to match the user preferences based on the their interest in an online dating website. Therefore, patent claim 1 of Patent ‘986 is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
     Similarly, claims 33 and 37 incorporate substantively all the limitations of independent claim 21 of the instant application in a non-transitory computer-readable storage medium and an apparatus form and are rejected under the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 22, 25-28, 31-33, 35-37, 39 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Carrico et al. (US. Pub. No. 2009/0164464 A1, hereinafter Carrico).
Regarding claim 21.
         Carrico teaches a method implemented by an online dating service (Carrico teaches in Fig. 1A and Para. [0023] a system facilitating on-line dating), the method comprising: determining a goal for a first user of the online dating service, the goal including initiating at least one communication on the online dating service (Carrico teaches in Para. [0030] user interested in participating an on-line dating scenario and user activity and goals provided to matching server 20 to indicate which characteristics in a potential match are a necessity); 
         accessing user profile data of the first user (Carrico teaches in Para. [0024] user 14 may also seek to access or to initiate a communication with other users that may be delivered via network 24. Users 14 may review data (such as profiles, for example) associated with other users in order to make matching decisions or elections. See also [Abstract] and Para. [0008]-[0009]);
        comparing the user profile data of the first user with the goal to determine a result (Carrico teaches in Para. [0036]-[0037] user profile data being compared to another entity and profiles stored in matching server 20. Matching server 20 then analyzes each of these profiles by comparing it to a list of predefined keywords to determine the match); and 
       based on the result generating a prompt for the first user to initiate the at least one communication, the prompt including at least one of a message or text output (Carrico teaches in Para. [0036]-[0037] the matching server 20 generates the pool 30 by first choosing seeds. Seeds include, but are not limited to, profiles that user 14 (i.e., first user) has sent a message to or profiles that user 14 has expressed a preference for…, matching server 20 will add this profile to pool 30. As an example, further assume that the seed, Jane Doe, is being compared to another entity, Susan Smith and further teaches in Para. [0065] that the matching server 20 may prompt the user with a question about the list of entities, such as asking whether or not the user likes the entity. Responses to such prompts may include "yes," "maybe," "no," "remove," and "remove other" and further the matching server 20 also used to transmit the messages above as one or more portions of the text of an entity's profile and generate a readability score that may be used in various ways as narrated in Para. [0041]). 

Regarding claim 22. (New) The method of claim 21, 
        Carrico teaches wherein the at least one communication is to be initiated within one day of the prompt. (Carrico teaches in Para. [0065] that the matching server 20 may prompt the user with a question about the list of entities, such as asking whether or not the user likes the entity and further teaches that the larger the commonality score. The law of large numbers may allow for a vast amount of such commonalities to be established over a few days (note that few days indicate  limited number of day which includes the claimed “one” day)).

Regarding claim 25.  
                 Carrico teaches wherein the goal includes initiating the at least one communication on the online dating service within a period of time measured in hours (Carrico teaches in Para. [0047]-[0048] that the matching server 20 may be configured to monitor how frequent an entity in pool 30 has been viewed as well as how many times that entity has been part of a result list in order to impute the level of physical attractiveness and number of times clicking the user profile). 
Regarding claim 26.  
        Carrico teaches wherein the at least one communication is a like (Carrico teaches in Para. [0065] matching server 20 provides a prompt message such prompts may include "yes," (i.e., like)).

Regarding claim 27.  
     Carrico teaches wherein the at least one communication is indicative of a dating interest of the first user in a second user (Carrico teaches in Para. [0033] the first user 14 requests the matching server 20 to check the profile and to indicate the dating interest of Jane Doe (i.e., the second user). For example,  after reading the profile, user 14 may be interested in contacting Jane Doe).
Regarding claim 28. 
     Carrico teaches wherein the at least one communication is to a second user with whom the first user has not previously communicated (Carrico teaches in Para. [0035] as a result, user 14 (i.e., first user) may see another match result entity populate result list 31. This is beneficial because it may focus user 14 on evaluating new entities rather than reevaluating previously-known entities because the entities still appear in result list 31).
Regarding claim 31. 
         Carrico teaches wherein the message or text output is determined based on an analysis of user profile data of a second user (Carrico teaches in Para. [0041] server 20 may be configured to analyze one or more portions of the text of an entity's profile and generate a readability score that may be used in various ways for example, the matching server 20 may be configured to analyze profile information and received activity information to construct "pairs" which link at least two profiles. These pairings may also be associated with a value that ascertains the quality of the pairing as narrated in Para. [0065]). 

Regarding claim 32. 
        Carrico teaches wherein the goal is a benchmark to determine a degree of initiative taken by the first user to engage with other users of the online dating service over a period of time by initiating communications with other users (Carrico teaches in Para. [0023]-[0024] person finding services, for example, on-line dating. While some believe that on-line dating is simply a matter of matching supply and demand, there is statistical and empirical evidence that user 14 interacts with a matching server to initiate any type of numeric, voice, video, text, or script data, or any other suitable information in any appropriate format that may be communicated from one point to another to suggest that successful on-line dating entails far more). 

Regarding claims 33 and 37.
Claims 33 and 37 incorporate substantively all the limitation of claim 21 in a non-transitory computer-readable medium and an apparatus form and are rejected under the same rationale.
Regarding claims 35 and 39.
Claims 35 and 39 incorporate substantively all the limitation of claim 31 in a non-transitory computer-readable medium and an apparatus form and are rejected under the same rationale.
Regarding claims 36 and 40.
Claims 36 and 40 incorporate substantively all the limitation of claim 32 in a non-transitory computer-readable medium and an apparatus form and are rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 24, 29, 30, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Carrico in view of Brust et al. (US. Pub. No. 2014/0157171 A1, hereinafter Brust).

Regarding claim 23. Carrico teaches the method of claim 21.
        Carrico does not explicitly teach wherein the at least one communication is to be initiated within seven days of the prompt.
       However, Brust teaches wherein the at least one communication is to be initiated within seven days of the prompt (Brust teaches in Para. [0088] a short-term goal of 5 suggested actions having performance in 2-7 days).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brust by including the user activity goal counted based on days ([0088]) into the teachings of Carrico invention. One would have been motivated to do so in order to matching and sending a message in an on-line dating process would have been obvious in initiating a communication between interested parties of Carrico within the specific time frame.

Regarding claim 24. Carrico teaches the method of claim 21.
         Carrico does not explicitly teach wherein the at least one communication is to be initiated within thirty days of the prompt.
        However, Brust teaches wherein the at least one communication is to be initiated within thirty days of the prompt (Brust teaches in Para. [0088] long term goal of 5 intermediate goals having performance in 30).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brust by including the user activity goal counted based on days ([0088]) into the teachings of Carrico invention. One would have been motivated to do so in order to matching and sending a message in an on-line dating process would have been obvious in initiating a communication between interested parties of Carrico at least for thirty days without any additional hustle.
Regarding claim 29. Carrico teaches the method of claim 21.
            Carrico does not explicitly teach wherein the goal is whether the first user initiates a predetermined number of likes in at least a one-day period of time.
            However, Brust teaches wherein the goal is whether the first user initiates a predetermined number of likes in at least a one-day period of time (Brust teaches in Para. [0120] timer of a specified period, such as twenty-four hours, may begin at or around the time the suggested action 504 is chosen).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brust by including the user activity goal within 24 hours or 1 day ([0120]) into the teachings of Carrico invention. One would have been motivated to do so in order to matching and sending a message in an on-line dating process would have been obvious in initiating a communication between interested parties of Carrico and thus enables to achieve relevant and timely communication among users to encourage progress and achievement of goal and related actions in an on-line dating. 
Regarding claim 30. Carrico teaches the method of claim 21.
         Carrico does not explicitly teach wherein the prompt comprises at least one of a message or text output stating, at least in part, "send more likes."
       However, Brust teaches wherein the prompt comprises at least one of a message or text output stating, at least in part, "send more likes." (Brust teaches in Para. [0050] one or more goals of the client 106 includes a psychological profile and other psychological information such as personality type, daily routines or habits, emotional status, likes (i.e., sending “more likes”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brust by including different response message by the user to express his/her emotions ([0050]) into the teachings of Carrico invention. One would have been motivated to do so in order to matching and sending a message in an on-line dating process would have been obvious to initiate and show the user interest of Carrico and thus helps the user to build self-confidence for the on-line dating process. 
Regarding claims 34 and 38.
Claims 34 and 38 incorporate substantively all the limitation of claim 30 in a non-transitory computer-readable medium and an apparatus form and are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455